DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 2/25/21 in reply to the OA of 9/30/20. Claims 1-18 are pending and claims 1 and 11 are the independent claims.
Response to Arguments
3. Applicant’s arguments regarding the use of Uchida (US 2018/0180745) as prior art have been fully considered and are persuasive.  The examiner agrees that US 2018/0180745 is filed 12/19/17 after the priority date of the instant application which is 9/13/17.  US 2018/0180745 has only one inventor Uchida who is also the inventor of the instant application. Moreover the assignees for both cases is Hamamatsu Photonics KK. Hence US 2018/0180745 cannot be used as prior art and the previous rejection has been withdrawn. 
Allowance and reasons for allowance
4. Claims 1 and 11 are allowed. Claims 2-10 and 12-18 are allowed by virtue of their dependence on claims 1 and 11.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A radiation position detection method, …the method comprising:
in the second step, in a case where the first centroid position is located in the first region or the third region, the first segment is specified as the segment that initially generates the scintillation light, and in a case where the first centroid position is located in the second region, the second segment is specified as the segment that initially generates the scintillation light.
Claim 11:
A radiation position detector comprising:
in a case where the first centroid position is located in the first region or the third region, the specifying unit specifies the first segment as the segment that initially generates the scintillation light, and in a case where the first centroid position is located in the second region, the specifying unit specifies the second segment as the segment that initially generates the scintillation light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant prior art
6. The closest prior art is by Yamada et al. (US 2010/0327168) discloses a two-dimensional positional mapping method and the method includes calculating a centroid of radiation detection [par 0041]. Yamada fails to disclose in a case where the first 
In the instant invention, using the centroid positions reduces the effects of Compton scattering and allows for an accurate positional mapping.

Uchida (US 20180180745) has been checked for double patenting issues.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884